Citation Nr: 1441377	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-43 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected traumatic brain injury (TBI).

2.  Entitlement to service connection for deep vein thrombosis, to include as secondary to service connected traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In an October 2011 rating decision, the RO denied entitlement to service connection for deep vein thrombosis (DVT) and denied the Veteran's petition to reopen a previously denied claim for service connection for obstructive sleep apnea (OSA), both secondary to his service connected residuals of TBI.  

In June 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A hearing transcript is associated with the record.  

In October 2013, the Board reopened the OSA claim and remanded the issue, along with the DVT claim.  

In July 2014, the Board added the issue of entitlement to TDIU to the appeal as it had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU claim and the above service connection issues again for further development.  The development has not been completed and these issues are again remanded for additional action.  

The Board notes that the Veteran filed two motions for reconsideration of the July 2014 Board decision.  38 C.F.R. § 20.1000.  The first motion was denied in an August 1, 2014 letter.  VA received a second motion for reconsideration from the Veteran.  The second motion for reconsideration has not been ruled upon and will be addressed in a separate manner.  

The claims file has been converted in its entirety onto an electronic record (efolder) within the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The agency of original jurisdiction (AOJ) has not issued a supplemental statement of the case (SSOC) for the issues subject to the July 2014 Board remand.  The AOJ must have an opportunity to review these claims after completing the requested development.  The Veteran must also have an opportunity to respond to the SSOC.  Again, a SSOC is needed for all issues currently on appeal.  

Accordingly, the case is REMANDED for the following action:

After completing the requested development from the July 2014 Board remand and any additional development or notification deemed necessary, adjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative must be afforded a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims folder is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



